            Case 3:19-cv-06179-MAT Document 32 Filed 01/25/21 Page 1 of 2




01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 BONNIE W.,                             )
                                          )          CASE NO. C19-6179-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )          ORDER RE: SOCIAL SECURITY
10   COMMISSIONER OF SOCIAL               )          DISABILITY APPEAL
     SECURITY,                            )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13         In this action, Plaintiff seeks judicial review of the Commissioner’s final decision

14 denying her applications for disability benefits. Dkt. 4. One of Plaintiff’s assignments of

15 error relates to the application of the Appointments Clause of the United States Constitution.

16 Dkt. 27-at 18-19.

17         On November 9, 2020, after Plaintiff’s opening brief had been filed, the United States

18 Supreme Court granted certiorari on the question of whether a claimant seeking disability

19 benefits under the Social Security Act forfeits a challenge to the appointment of an

20 administrative law judge under the Appointments Clause of the United States Constitution by

21 failing to raise that issue during the administrative proceedings. See Carr v. Saul, 961 F.3d

22 1267 (10th Cir. 2020), cert. granted, 2020 WL 6551771 (U.S. Nov. 9, 2020) (No. 19-1442);



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
            Case 3:19-cv-06179-MAT Document 32 Filed 01/25/21 Page 2 of 2




01 Davis v. Saul, 963 F.3d 790, 791 (8th Cir. June 26, 2020), cert. granted, 2020 WL 6551772

02 (U.S. Nov. 9, 2020) (No. 20-105).

03          The Court requested that the parties submit supplemental briefing indicating whether

04 they would prefer to proceed with this action or stay the matter until the Supreme Court has

05 resolved the current circuit split by answering the question presented.         Dkt. 30.    The

06 Commissioner indicated that he preferred a stay, and Plaintiff did not file any response. Dkt.

07 31.

08          Seeing no opposition to the Commissioner’s request for a stay, the Court STAYS this

09 matter until the U.S. Supreme Court has ruled on the consolidated cases of Carr and Davis, or

10 until this Court orders otherwise. Within 14 days of the Supreme Court’s ruling, Plaintiff

11 shall file a supplemental brief addressing her position on the Appointments Clause issue.

12 Within 14 days after the filing of Plaintiff’s supplemental brief, the Commissioner shall file a

13 supplemental brief responding to Plaintiff’s brief and setting forth his position on the

14 Appointments Clause issue.

15          DATED this 25th day of January, 2021.

16

17                                                       A
                                                         Mary Alice Theiler
18                                                       United States Magistrate Judge

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
